Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This communication is responsive to amendment filed on 2/9/2022.


EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Please amend the claims as follows:

5. (Currently Amended) The system of claim 1 wherein said user device comprises a camera operable to identify an image; and a display operable to display media content to a user.

Allowable Subject Matter
Claims 1, 3-12 and 14-17 are allowed.

                                              REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-12 and 14-17 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims. Specifically, none of the prior art of record teaches or suggests “receive an image captured by a mobile user device; receive an inputted code entered into said mobile user device; lookup a specific video corresponding to said image and said code; and transmit said specific video to said mobile user device for display to said user in real time. wherein said user software is configured to display said video on said display while displaying an image captured by said mobile user device.” These limitations, taken in context of the entire claims are allowable over prior art of record.

The closest prior art made of record which is considered pertinent to applicant's
disclosure.
Sullivan et al U.S. Patent No. 10,565,760, Augmented Reality Kiosk System and Method.
Spitz et al. U.S. Patent No. 10,559,010, Dynamic Binding of Video Content.
Boncyk et al. U.S. Patent Pub. No. 2013/0230210, Object Information Derived from Object Images.


Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance".

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SARGON N NANO whose telephone number is
(571)272-4007. The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2443